DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/04/2022 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.
	
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 05/04/2022 have been considered and are persuasive thereby drawing objection and the art rejection are hereby withdrawn.
	EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below to correct claim dependency due to canceled claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 3. The digital slide-scanning stage of Claim [[2]] 1, wherein the fixed arm comprises the first side surface, and wherein the first side surface comprises one or more first contact points configured to contact a side of a glass slide, and wherein the movable, protruding arm comprises the second side surface, and wherein the second side surface comprises one or more second contact points configured to contact a side of a glass slide.
Claim 5. The digital slide-scanning stage of Claim [[2]] 1, wherein the base comprises a single rail extending linearly in the second direction, and wherein the movable arm is configured to protrude away from the rail in the first direction and slide along the rail in the second direction.
Allowable Subject Matter
	Claims 1, 3-6 and 9-14 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 13, for example:
	Claim 1 relates to a digital slide-scanning stage having a base; a fixed portion with a fixed arm extending from the base in a first direction ...; and a movable portion with a movable, protruding arm extending in the first direction and having a second top surface and a second slide surface recessed below the second top surface by a second side surface, the second slide surface is configured to support a bottom portion of a glass slide, the protruding arm to slide orthogonally to the first direction to change a distance between the fixed arm and the protruding arm.
Claim 9 relates to a digital slide-scanning stage with a first and a second fixed portion having a first and a second top surface and a first and a second slide surface recessed below the first and a second top surface by a first and a second side surface, the first slide surface is to support a bottom portion of a glass slide ; and a third fixed portion having a third top surface, a third slide surface recessed below the third top surface by a third side surface, and a fourth slide surface recessed below the third top surface by a fourth side surface, the third and fourth slide surfaces are each to support a bottom portion of a glass slide; the third side surface of the third fixed portion opposes the first side surface of the first fixed portion to form a first recess, above the first and third slide surfaces, of a first size to hold a glass slide having a first width dimension, the fourth side surface of the third fixed portion opposes the second side surface of the second fixed portion to form a second recess, above the second and fourth slide surfaces, of a second size to hold a glass slide having a second width dimension that is different than the first width dimension.
Claim 13 relates to a digital slide-scanning stage with a first fixed L-shaped portion having a first top surface and a first slide surface recessed below the first top surface by a first side surface, the first slide surface to support a bottom portion of a glass slide; and a second fixed L-shaped portion having a second top surface and a second slide surface recessed below the second top surface by a second side surface, the second slide surface to support a bottom portion of a glass slide; the first fixed L-shaped portion and the second fixed L-shaped portion both have first parallel portions, separated by a first distance, so as to form a first recess between their respective side surfaces and above their respective slide surfaces, the first recess to hold a glass slide having a first width dimension, the first fixed L-shaped portion and the second fixed L-shaped portion both have second parallel portions, separated by a second distance that is different than the first distance, so as to form a second recess between their respective side surfaces and above their respective slide surfaces, the second recess hold a slide having a second width dimension that is different than the first width dimension.
	Claims 1, 9 and 13 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a movable arm of a scanning stage to open and close with respect to the fixed arm to support variable-sized slides or slide racks, th0t enable automatic scanning and digitizing of the sample, which is disposed on a glass slide that is securely placed on the movable stage of the scanner system for scanning the sample. 
Further, the slide surfaces may be sized, such that the slide surface of one fixed or movable portion does not adjoin the slide surface of any of the other fixed or movable portions, that allows the respective recess or recesses to be open from below, so that an illumination system below the scanning stage may illuminate a glass slide placed within the respective recess.
Claims 3-6, 10-12 and 14, which depend from either claims 1, 9 or 13, are also allowed.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 7, 2022